Case 6:20-cv-00666-ADA Document 1-9 Filed 07/23/20 Page 1 of 13




                  EXHIBIT I
             Case 6:20-cv-00666-ADA Document 1-9 Filed 07/23/20 Page 2 of 13




       Performance Scalability of Data-Mining Workloads in
                         Bioinformatics
                       Yurong Chen, Corporate Technology Group, Intel Corporation
                        Qian Diao, Corporate Technology Group, Intel Corporation
                       Carole Dulong, Corporate Technology Group, Intel Corporation
                       Chunrong Lai, Corporate Technology Group, Intel Corporation
                          Wei Hu, Corporate Technology Group, Intel Corporation
                          Eric Li, Corporate Technology Group, Intel Corporation
                        Wenlong Li, Corporate Technology Group, Intel Corporation
                        Tao Wang , Corporate Technology Group, Intel Corporation
                       Yimin Zhang, Corporate Technology Group, Intel Corporation

Index words: data mining, bioinformatics, performance scalability analysis

ABSTRACT                                                     We start with an introduction to data mining. The data-
                                                             mining techniques studied are briefly described, and the
Data mining is the extraction of hidden predictive           selected workloads using these techniques are listed. We
information from large data bases. Emerging data-            then provide a brief description of the methodology used
mining applications are important factors to drive the       for the studies. We present the scalability analysis of
architecture of future microprocessors. This paper           three workloads related to Bayesian Network (BN)
analyzes the performance scalability on parallel             structure, two workloads relevant to recognition, and one
architectures of such applications to understand how to      workload related to optimization. We conclude with the
best architect the next generation of microprocessors that   key lessons of the study. These workloads are compute
will have many CPU cores on chip.                            intensive and data parallel. They manipulate large
Bioinformatics is one of the most active research areas in   amounts of data that stress the cache hierarchy.
computer science, and it relies heavily on many types of     Techniques optimizing the use of caches are key to
data-mining techniques. In this paper, we report on the      ensure performance scalability of these workloads on
performance scalability analysis of six bioinformatics       parallel architectures.
applications on a 16-way SMP based on Intel Xeon™
microprocessor system. These applications are very           DATA MINING: A DEFINITION
compute intensive, and they manipulate very large data       Databases today can hold terabytes of data that hide a lot
sets; many of them are freely accessible. Bioinformatics     of information. Data mining is the technology that draws
is a good proxy for workload analysis of general data-       meaningful conclusions, extracts knowledge, and
mining applications. Our experiments show that these         acquires models from these data.
applications exhibit good parallel behaviors after some
algorithm-level reformulations, or careful parallelism       The potential returns of data mining are large. Innovative
selection. Most of them scale well with increased            organizations worldwide use it to locate and appeal to
numbers of processors, with a speed-up of up to 14.4X        higher-value customers, to reconfigure their product
on 16 processors.                                            offerings to increase sales, and to minimize losses due to
                                                             error or fraud. Data mining has been widely used in
                                                             various domains such as retail, telecommunication,
                                                             medical diagnosis, and financial services.

  Intel and Xeon are trademarks or registered trademarks
of Intel Corporation or its subsidiaries in the United
States and other countries.



Performance Scalability of Data-Mining Workloads in Bioinformatics                                                131
              Case 6:20-cv-00666-ADA Document 1-9 Filed 07/23/20 Page 3 of 13
Intel Technology Journal, Volume 9, Issue 2, 2005


Bioinformatics Application Classification                      data mining. Following, we briefly introduce some of the
                                                               techniques and algorithms.
Broadly speaking, bioinformatics is the recording,
annotation, storage, analysis, and search/retrieval of
nucleic acid sequences (genes and RNAs), protein
                                                               Bayesian Networks
sequences, and structural information. Currently,              A Bayesian Network (BN) is a probabilistic model that
bioinformatics mainly includes databases of sequences          encodes probabilistic relationships between variables of
and structural information, as well as methods to access,      interest. Over the last decade or so, BNs have been
search, analyze, visualize, and retrieve the information.      widely used in statistics, machine learning, pattern
Bioinformatics applications can be categorized as              recognition, engineering, diagnostics, decision making,
follows:                                                       and so on.

•   Sequencing: gene sequence assembly                         Learning the structure of a BN from data is the most
                                                               important task of BN applications [1]. The goal is to
•   Sequence alignment and search: pair-wise and               identify the statistic relationship between variables, and
    multiple sequence alignment, database search.              usually at the same time the conditional probability
•   Sequence analysis: gene finding, Single Nucleotide         distribution of each variable can also be determined. BN
    Polymorphisms (SNP) pattern analysis, etc.                 structure learning has become an active research area in
                                                               recent years [2, 3, 4].
•   Structure analysis and structural genomics: protein
                                                               The most popular approach to structure learning is to
    secondary/tertiary structure prediction, protein
                                                               turn it into an optimization exercise. We first introduced
    folding.
                                                               a scoring function to evaluate the network with respect
•   Comparative genomics: whole genome alignment,              to the training data and to output a value that reflects
    phylogenetic tree reconstruction.                          how well the network scores, relative to the available
                                                               data. We then search through possible network structures
•   Functional genomics/proteomics and system                  for the best scored network and take this as the network
    biology: function prediction of non-coding                 learned from the data. In general, the search problem is
    sequences, gene expression clustering, and gene            NP-hard [5]. Most algorithms use heuristic search
    regulatory networks.                                       methods, such as the Markov Chain Monte Carlo
•   Clinical field (gene expression classification, etc.)      (MCMC) sampling [1, 6], K2 [1], simulated annealing
                                                               [2], etc., of which the greedy hill-climbing algorithm is
Bioinformatics relies heavily on many types of data-           the most efficient and popular approach.
mining techniques. For the purposes of our study, we
describe several categories of data-mining techniques,         We have studied three applications using BNs: SNPs [7],
and corresponding workloads.                                   GeneNet [8], and SEMPHY [10]. All are a variation on
                                                               the hill-climbing concept. In SNPs and GeneNet
DATA-MINING TECHNIQUES STUDIED                                 applications, all the training data are observed (i.e., there
Data mining uses a variety of data analysis tools to           are no missing data), and a standard hill-climbing search
discover patterns and relationships in data that may be        algorithm is employed. In a SEMPHY application, only
used to make valid predictions. It takes advantage of          a part of the data is observed (i.e., there are some
advances in the fields of Artificial Intelligence (AI) and     missing data), and the hill-climbing learning procedure is
statistics. Algorithms that are employed in many areas         used with an EM parameter-learning procedure. The
such as pattern recognition, machine learning, decision-       total algorithm is called a Structural EM Algorithm [11,
making support, and statistical modeling can be used in        12]. We look at these three applications next.




                  Figure 1(a): An instance of the SNP sequences (the symbol * denotes the SNP site)
                                                               variations are major sources of individual diversity.
Workloads Studied Using Bayesian
                                                               Understanding the importance of the recently identified
Networks                                                       SNPs in human genes has become a goal of human
SNPs are DNA sequence variations that occur when a             genetics [13]. A common understanding of the cause of
single nucleotide (A, T, C, or G) is altered at certain loci   SNPs is nucleotide substitution. A number of studies
in the genome sequence (shown in Figure 1(a)). These           have shown that the substitution process can be context


Performance Scalability of Data-Mining Workloads in Bioinformatics                                                    132
             Case 6:20-cv-00666-ADA Document 1-9 Filed 07/23/20 Page 4 of 13
Intel Technology Journal, Volume 9, Issue 2, 2005


dependent, that is, neighboring base composition can          many variables (1K – 10K typically), but only hundreds
influence the substitution bias at a particular site.         of training cases.
Substitution patterns at polymorphic sites and bias
                                                              Unlike the previous applications on BN structure
patterns in nucleotides neighboring polymorphic sites
                                                              learning, the SEMPHY application uses the Structural
are important for understanding molecular mechanisms
                                                              Expectation Maximization (SEM) algorithm. SEMPHY
of mutation and genome evolution [14, 15].
                                                              differs from traditional BN applications in two aspects: it
This research suggests the existence of context               searches from a bifurcating tree space rather than the
dependencies near SNP sites. However, by employing            DAG space; and it can find the optimal solution based
BN structure learning, not only the dependencies around       on missing data.
the SNPs loci can be confirmed, but also the
dependencies model and influence strength for each loci       Classification and Prediction
neighboring the SNPs, can be discovered. The task can         To classify an object is to put it into a pre-defined class
be formulated as follows: each locus on the sequence          or category, or to assign it a label. Prediction can be
segment is represented as a discrete random variable of       viewed as the construction and use of a model to classify
BN, with integer value ranges from 0 to 3 (each               an unlabeled sample. Classification and prediction have
corresponds to A, C, G, or T), so the possible relations      numerous applications including credit approval,
among these loci can be represented by the BN structure.      medical diagnosis, performance prediction, and selective
DNA microarray experiments measure all the genes of           marketing.
an organism, providing a “genomic” viewpoint on gene          For example, the Support Vector Machine (SVM) has
expression. Most of the analysis tools currently used are     been considered a state-of-the-art classification
based on clustering algorithms. These algorithms              technique since the 1990s, and we have used it in disease
attempt to locate groups of genes that have similar           gene finding, based on the Support Vector Machines
expression patterns over a set of experiments. A more         Recursive Feature Elimination (SVM-RFE) method.
ambitious goal for analysis is revealing the structure of
the transcriptional regulation process. Thus, BN              Workloads Studied Using Classification
provides a natural approach to model the regulatory           Techniques
relationship between genes.
                                                              SVM-RFE [17] is a feature selection method to refine
By representing each gene as a variable of the BN, the        the optimum feature set by using SVM in a wrapper
gene expression data analysis problem can be formulated       approach (shown in Figure 1(b)). It selects or omits
as a BN structure-learning problem. The GeneNet               dimensions of the data, depending on a performance
application uses the same serial hill-climbing algorithm      measurement of the SVM classifier. It is much more
as the SNPs problem, but its input set has different          robust to data overfitting than other methods, including
characteristics: for SNPs, the BN contains only tens of       combinatorial search. (In SVM-RFE, the induction
variables (<100), but a large number of training data         algorithm used is SVM.)
(typically 50K – 500K), while in GeneNet, there are




                            Figure 1(b): Overview of wrapper method for feature selection
In bioinformatics, SVM-RFE has been used for the task of     selection is obtained by a recursive feature elimination
microarray data analysis, particularly in disease gene       process: at each RFE step, a gene is discarded from the
finding. It eliminates gene redundancy automatically and     active variables of an SVM classification model. The
yields better and more compact gene subsets. The             features are eliminated according to a criterion related to



Performance Scalability of Data-Mining Workloads in Bioinformatics                                                 133
             Case 6:20-cv-00666-ADA Document 1-9 Filed 07/23/20 Page 5 of 13
Intel Technology Journal, Volume 9, Issue 2, 2005


their support for the discrimination function, and the SVM      With DP, Needleman and Wunsch presented the first
is re-trained at each step.                                     global alignment algorithm in 1970 [18]. Smith and
                                                                Waterman improved this algorithm for the local alignment
We now describe the second workload studied in this
                                                                to find the longest common substring [19] (shown in
report using a classification technique: the Cocke-
                                                                Figure 2). In this paper, we study an efficient Parallel
Younger-Kasami (CYK) algorithm. This technique uses a
                                                                Linear Space Alignment (PLSA) for large-scale sequence
basic parsing algorithm for any context-free language, and
                                                                alignment. By introducing the novel grid cache,
it is used in RSEARCH during an RNA secondary
                                                                global/local start points, the algorithm reduces the re-
structure homolog search. RSEARCH [13] uses Stochastic
                                                                computations of the trace-back period dramatically, and it
Context-Free Grammar (SCFG) to take a single RNA
                                                                provides more parallelism than other methods do. Besides
sequence with its secondary structure, and it utilizes the
                                                                the algorithms mentioned above, there are many other
CYK algorithm to search a database for homologous
                                                                techniques or algorithms that have been widely used in
RNAs through local alignment. RSEARCH has better
                                                                data mining, such as clustering, statistic modeling,
performance in accuracy for RNA homolog search than
                                                                association rules mining, Naïve Bayes classifiers, neural
other sequence search programs, such as BLAST and
                                                                networks,    memory-based       reasoning,    evolutionary
SSEARCH, and it is also capable of finding significant
                                                                programming, regression, decision trees, etc.
remote RNA structure homologies.
SCFG and its decoding algorithm CYK used in
RSEARCH can also be applied in other areas, such as
language modeling for speech recognition [14], language
parsing for natural language processing [15], multitasked
activities recognition for computer vision [16], and so on.

Optimization
Dynamic Programming (DP) is an approach developed to
solve sequential, or multi-stage, decision problems. This
approach is also applicable to decision problems where
sequential property is induced solely for computational
convenience. DP is widely used in combinatorial
optimization, speech recognition, sequence alignment,
time series data processing, etc. Even when it does not
solve a problem completely, it can be useful as part of an
overall approach. In particular, DP plays an important role
in solving similarity problems of some major data-mining
tasks, such as Association Rule Mining (ARM), similar
time sequence mining, similar image mining, and so on.
ARM is a matter of looking for association rules in data.
An association rule is an expression X IMPLIES Y, where
X and Y are sets of items. The intuitive meaning of such a
rule is that transactions of the database that contain X tend
to contain Y.

Workloads Studied Using Optimization
Techniques
Sequence alignment is an important tool in bioinformatics,
text, acoustic signal, and image processing. It is capable of
identifying the similar and diverged regions between two
sequences, e.g., biological DNA/protein sequences or text
strings. From a biological point of view, matches may turn
out to be similar functions, e.g., homology pairs and
conserved regions, while mismatches may detect
functional differences, e.g., SNP.




Performance Scalability of Data-Mining Workloads in Bioinformatics                                                   134
             Case 6:20-cv-00666-ADA Document 1-9 Filed 07/23/20 Page 6 of 13
Intel Technology Journal, Volume 9, Issue 2, 2005


                                                                Parallelization was done with the Open MP programming
                                                                model that is well suited to exploit the data parallelism of
                                                                these algorithms. For example, in RSEARCH, the whole
                                                                RNA sequence database is scanned with a three-
                                                                dimensional dynamic programming algorithm.
                                                                Generally, the query RNA sequence is far shorter than the
                                                                sequences in the database. RSEARCH first defines a value
                                                                “D_scale,” representing the largest ratio between the
                                                                match part of the sequence and the query sequence. The
                                                                database sequence is segmented into different subsets that
                                                                overlap so that the D_scale can be a multiplier of the
                                                                query length. The search through the different subsets can
                                                                be done in parallel by different processors.
                                                                The costs of synchronization, locks, and barriers were
                                                                measured using the Intel VTune Performance Analyzer
                                                                thread profiler for OMP applications. The experiments
                                                                show that for most studied applications these costs are
                                                                very low, which is expected for data-parallel applications
                                                                with very little synchronization between threads.
                                                                After having characterized the communication overhead,
                                                                synchronizations (explicit or implicit), and load-balancing
                                                                performance (dynamic or static partitioning methods), we
    Figure 2: Smith Waterman sequence alignment                 measured the performance increase on up to 16
                                                                processors, and we characterized the memory hierarchy
SUMMARY OF APPLICATIONS STUDIED                                 behavior.

Table 1 summarizes the six applications studied in this
paper. We list the type of algorithm they use, how the
parallelism can be exploited, and we show what types of
applications they are representative of.
We have used applications developed in universities. For
example, we have used SEMPHY (from the Hebrew
University in Jerusalem) for reconstruction of
phylogenetic trees; and RSEARCH (from Washington
University in St. Louis) for RNA secondary structure
homolog search. We have also developed some
workloads. For instance, we have used a BN structured
learning to solve the discovering of patterns in SNPs, and
to analyze gene expression data in DNA microarrays in
GeneNet. In PLSA, we have developed a novel large-scale
alignment algorithm for the whole genome alignment.
This section describes the methodology used to
parallelize, optimize, and analyze the workloads. The first
step is to profile the workloads to identify the hot spots.
The Intel® VTune™ Performance Analyzer was used for
function-level profiling, and for correlation of the
hardware performance events with the source code.


®
  Intel and VTune are trademarks or registered trademarks
of Intel Corporation or its subsidiaries in the United States
and other countries.



Performance Scalability of Data-Mining Workloads in Bioinformatics                                                    135
             Case 6:20-cv-00666-ADA Document 1-9 Filed 07/23/20 Page 7 of 13
Intel Technology Journal, Volume 9, Issue 2, 2005




           Table 1: Bioinformatics workloads, algorithms, applicability Workload Analysis Methodology


               Category               Workload          Algorithm         Parallelism           Applicability

               Bayesian             SNPs (Single        Structure         Data              •   Pattern
               Network/Structure    Nucleotide          learning          parallelism            recognition
               Learning             Polymorphisms)      Hill-climbing                       •   Speech
                                      GeneNet                             (instance data,        recognition
                                      (Gene                               node, tree)       •   Optimization
                                      Expression                                            •   Text mining
                                      analysis in                                           •   Game
                                      microarrays)                                          •   Decision
                                      SEMPHY            Structural EM                            Making

               Classification         RSEARCH           Stochastic        Data base         •   Recognition
               and Prediction         (homologous       Context Free      Segmentation      •   Classification
                                      RNA               Grammar:                            •   Prediction
                                      sequence)         CYK Local                           •   Speech
                                                        alignment                                recognition,
                                                                                                 language
                                                                                                 parsing
                                      SVM-RFE           SVM based         Data blocking     •   Pattern
                                      (Disease Gene     feature           matrix/                recognition
                                      Finding in        selection         vector            •   Classification
                                      Microarrays)                        multiply          •   optimization

               Optimization           PLSA              Dynamic           Data blocking     •   Pattern
                                      (Parallel         Programming       Wave-front             recognition,
                                      Linear Space                        parallelism       •   Text mining
                                      Alignment)                                            •   Association
                                                                                                 Rule Mining
                                                                                            •   Combinatorial
                                                                                                 optimization


To measure the performance of our workloads, we use a
16-way SMP based on Intel Xeon microprocessor                   PERFORMANCE SCALABILITY
system interconnected with a crossbar. The configuration        ANALYSIS
of the 16-way system is described in Table 2. The               All the workloads studied in this paper use data
machine is running the SUSE ES Linux∗ operating system          parallelism, where all processors are executing the same
environment for all the experiments. All applications were      code on different data. Figure 3 shows most of the
compiled with the Intel Compiler v8.0, at the highest level     workloads scale well with increased numbers of
of optimization.                                                processors, and two workloads exhibit linear speed-up
                                                                performance (SEMPHY, PLSA).




∗
   Other brands and names are the property of their
respective owners.



Performance Scalability of Data-Mining Workloads in Bioinformatics                                                 136
             Case 6:20-cv-00666-ADA Document 1-9 Filed 07/23/20 Page 8 of 13
Intel Technology Journal, Volume 9, Issue 2, 2005


 Table 2: Configuration of the 16-way SMP based on              observe SVM-RFE has very high L2 and L3 cache miss
        Intel Xeon™ microprocessor system                      rates. The function profile of SVM-RFE shows that the
                                                                SVM training is the most time-consuming kernel. It
   Processor Speed              3.0 GHz                         consists of a large number of vector-vector
                                                                multiplications. We have used the Intel Math Kernel
                                                                Library (MKL) for these operations to take advantage of
   L1 Data Cache                8 KB, hit latency: 2
                                                                its highly optimized routines. But there is no data reuse in
                                cycles
                                                                vector-vector multiply operations, and this explains the
   L2 Unified Cache             512 KB, hit latency:            high cache miss rates. With increasing numbers of
                                ~10 cycles                      processors, the shared system bus sees high memory
   L3 Unified Cache             4 MB, hit latency: 30+          traffic, resulting in high memory latencies. This limits the
                                cycles                          speed-up performance for the SVM-RFE workload. In the
                                                                case of SNP, and GeneNet, the L3 miss rates are modest,
   L4 on-board Unified          32 MB, hit latency:             but they increase with the number of processors, when
   Cache                        300+ cycles                     there are more than four processors. These applications
   Interconnection              Crossbar                        have at least one large data structure shared between the
                                                                thread. This data structure is shared efficiently between
                                                                four processors in the L4 cache of the 16-way system. But
   System Bus Speed             400 MHz
                                                                sharing is done through the main memory interconnect for
                                                                more than four processors, and this limits the scalability of
   Front    Side         Bus    3.2 GB/s                        these workloads.
   Bandwidth
                                                                Figure 6 shows the cache miss per instruction in L2 and
   Memory Size                  8 GB, dual-channel              L3 and the FSB bandwidth used by these workloads
                                DDR 400                         running a single thread.
                                                                We have verified that these miss per instructions in L2
To understand the performance-limiting factors, we have         and L3 remain about constant per workload as the number
quantified     the    parallelism overhead        such as       of threads increases from 1 to 16.
synchronizations penalties, load imbalance, and sequential
sections. They are not significant, especially for large data
sets typical in current, and future, data-mining workloads.
Figure 4 shows these metrics for two selected workloads,
where the sequential area and the load imbalance penalties
are diminishing when the data set size increases. These
results are typical of all the workloads studied in this
report. Very few synchronizations are needed between
threads, and load balancing between threads is not an
issue. In SEMPHY, for example, computations are
distributed in four kernels that are nested loops, with no
dependency between loop iterations. The basic “Parallel
For” pragma is used to parallelize these loops. In one of
the kernels, the data decomposition is constrained by the
relation between the number of leaves in the tree, and the
length of the DNA or protein sequence. This creates a
small load imbalance for small data sets. The balancing
issue goes away for large data sets, where the constraints
become insignificant.
To identify the performance bottlenecks, we characterize
the memory hierarchy behavior by measuring the cache
miss rates and the Front Side Bus (FSB) bandwidth. In
Figure 5, it is interesting to see that the L2 cache miss
rates vary very little with the number of processors. The
data sets are large enough not to fit in L2, even when
problems are divided among 16 processors. We can



Performance Scalability of Data-Mining Workloads in Bioinformatics                                                     137
                     Case 6:20-cv-00666-ADA Document 1-9 Filed 07/23/20 Page 9 of 13
Intel Technology Journal, Volume 9, Issue 2, 2005




                16                                                        16
                14                GeneNet                                 14               Rsearch
                                  SNP                                                      PLSA
                12                SEMPHY                                  12               SVM-RFE
                10                                                        10
      Speedup




                                                                Speedup
                 8                                                         8
                 6                                                         6
                 4                                                         4
                 2                                                         2
                 0                                                         0
                     0    2   4     6     8 10 12 14 16                        0   2   4    6     8 10 12 14 16
                                        Procs                                                   Procs


                              Figure 3: Performance speed-up as a function of the number of processors


                                          Parallel                  Sequential                        Imbalance

                 100%


                     80%


                     60%


                     40%


                     20%


                         0%
                              SEMPHY-                   SEMPHY-                              SVM-                 SVM-large
                               medium                     large                             medium
                                   Figure 4: Distribution of time spent in parallel, and sequential, code




Performance Scalability of Data-Mining Workloads in Bioinformatics                                                            138
            Case 6:20-cv-00666-ADA Document 1-9 Filed 07/23/20 Page 10 of 13
Intel Technology Journal, Volume 9, Issue 2, 2005




                                              L3 cache miss rates

              35%
              30%
              25%                                                                             L3-SNP
                                                                                              L3-Semphy
              20%
                                                                                              L3-SVM-RFE
              15%
                                                                                              L3-PLSA
              10%                                                                             L3-Gene
                5%
                0%
                          1P           2P          4P            8P        16P
                                        Number of processors

                       Figure 5: L2/L3 cache miss rates as a function of the number of processors

                                                Miss Per Instruction

              2.00%                                                                              0.7

                                                                                                 0.6
              1.50%
                                                                                                 0.5
                                                                                                          L3 miss/inst
                                                                                                 0.4
              1.00%                                                                                       L2 miss/Inst
                                                                                                 0.3
                                                                                                          FSB Bw (B/inst)
                                                                                                 0.2
              0.50%
                                                                                                 0.1

              0.00%                                                                              0
                          SNP       GeneNet     Semphy      Rsearch     SVM-RFE       PLSA

     L3 miss/inst        0.08%       0.01%       0.02%       0.00%       1.17%        0.00%
     L2 miss/Inst        0.34%       0.27%       0.20%       0.07%       13.20%       0.03%
     FSB Bw (B/inst)      0.6         0.07         0.1           0         2           0.03
                                                     Workloads


                          Figure 6: L2 and L3 miss per instruction for the one processor case


Most of these workloads are integer workloads, and they       instruction in both L2, and L3 in SVM-RFE, has already
use very few floating-point operations. So the bandwidth      been explained by the vector-vector multiply operations
per instruction shown in Figure 6 is in byte-per-integer      used most of the time in SVM-RFE, and the fact that there
operation. The three workloads that have the lowest L3        is no data reuse. Note that the Intel Xeon processor
miss per instruction are the ones whose performance           prefetchers are highly effective for such operations
scales almost linearly with the number of processors:         working on contiguous data, and they explain why the L3
SEMPHY, RSEARCH, and PLSA. The high miss per                  miss per instruction is not higher than it is. For SNP and



Performance Scalability of Data-Mining Workloads in Bioinformatics                                                   139
              Case 6:20-cv-00666-ADA Document 1-9 Filed 07/23/20 Page 11 of 13
Intel Technology Journal, Volume 9, Issue 2, 2005


GeneNet, the cache misses per instruction are higher than      RSEARCH that is highly compute intensive, with very
for the workloads scaling very well, but much lower than       high reuse of data in cache, to 2 Bytes per instruction for
for SVM-RFE. Yet these two workloads do not scale as           SVM-RFE whose main computation is a vector-vector
well as SVM-RFE. Caches are not the limiting factors for       multiply that has very little data reuse.
these workloads. Threads spend a significant part of the
                                                               Figure 7 shows how the bus bandwidth utilization varies
time waiting for each other at the end of parallel sections,
                                                               with the number of processors. It uses a log scale on both
because of load balancing. In SNP for example, parallel
                                                               axis. The bandwidth used by the different workloads
threads perform the hill-climbing algorithm on different
                                                               varies widely between workloads, which is explained by
input data. The number of computations depends on the
                                                               the very different miss rates the workloads get in the L2
data structure, and the difference in computation
                                                               and L3 caches. But for all workloads, the FSB bandwidth
requirements between threads explains the load
                                                               varies linearly with the number of processors. This
imbalance.
                                                               indicates that the bus bandwidth is not a limiting factor on
Bus bandwidth utilization varies widely between these six      this system.
workloads. They go all the way from virtually 0 for

                                                    FSB Bandwidth

             10000



             1000
                                                                                                          SNP
                                                                                                          GeneNet
      MB/s




              100                                                                                         Semphy
                                                                                                          PLSA
                                                                                                          SVM-RFE
               10



                1
                          1               2                4            8               16
                                               Number of Processor



                          Figure 7: FSB bandwidth as a function of the number of processors
                                                               good, but quite respectable, for SNP, GeneNet, and SVM-
CONCLUSION                                                     RFE.
The bioinformatics workloads studied in this paper are
                                                               The FSB bandwidth is not a limiting factor for
representative of general-purpose data-mining techniques.
                                                               performance scalability (for the system used in the study).
They use BNs, SVMs, and DP, among other methods.
                                                               The FSB utilization grows linearly with the number of
They are data parallel workloads with large data sets and
                                                               active processors for all workloads. Caches are too small,
are very compute intensive.
                                                               which leads to the high miss rates of 5% to 30% in the L3
Performance scalability up to 16 processors is very good       cache. The large latencies to the L4 cache and to main
for some workloads such as SEMPHY, RSEARCH, and                memory DRAM are limiting scaling for workloads like
PLSA that exhibit almost linear speed-up. It is not as         SVM-RFE and SNP that access large and complex data
                                                               structures.



Performance Scalability of Data-Mining Workloads in Bioinformatics                                                   140
            Case 6:20-cv-00666-ADA Document 1-9 Filed 07/23/20 Page 12 of 13
Intel Technology Journal, Volume 9, Issue 2, 2005


ACKNOWLEDGMENTS                                                [12] “The Bayesian structure EM algorithm,” in
                                                                    Fourteenth Conf. on Uncertainty in Artificial
We acknowledge the encouragement and help that we
                                                                    Intelligence (UAI), 1998.
have received from Bob Liang. Additional thanks go out
to individuals who have reviewed the paper and provided        [13] Klein, R.J. and Eddy, S.R., “RSEARCH: Finding
valuable feedback: Chu-cheow Lim, Gideon Gerzon, and                homologs of single structured RNA sequences,”
Chuck Yount.                                                        BMC Bioinformatics, 2003, 4:44.
                                                               [14] Jurafsky, D., Wooters, C., Segal, J., Stolcke, A.,
REFERENCES                                                          Fosler, E., Tajchman, G., Morgan, N., “Using a
[1] Kevin Murphy, “The Bayes Net Toolbox for Matlab,”               Stochastic Context-Free Grammar as a Language
     Computing Science and Statistics, vol. 33, 2001.               Model for Speech Recognition,” in Proc. ICASSP’95,
                                                                    189-192.
[2] D. Heckerman et al., “Learning Bayesian networks:
    the combination of knowledge and statistical data,”        [15] Fujisaki, T.; Jelinek, F.; Cocke, J.; Black, E.; and
    Technical Report MSR-TR-09-09, Microsoft                        Nishino, T., “A probabilistic parsing method for
    Research, 1994.                                                 sentence disambiguation,” in Current Issues in
                                                                    Parsing Technology, edited by Masaru Tomita,
[3] D. Heckerman, “A Tutorial on Learning with Bayesian
                                                                    Kluwer Academic Publishers, 1991, pp. 139–152.
    Networks,” in Learning in Graphical Models, M.
    Jordan, ed. MIT Press, Cambridge, MA, 1999.                [16] Darnell Moore, Irfan Essa, “Recognizing Multitasked
                                                                    Activities using Stochastic Context-Free Grammar,”
[4] W. Buntine, “A guide to the literature on learning
                                                                    in Proceedings of Workshop on Models versus
    probabilistic networks from data,” IEEE Trans. On
                                                                    Exemplars in Computer Vision,” held in Conjunction
    Knowledge and Data Engineering, 8:195-210, 1996.
                                                                    with IEEE CVPR 2001, Kauai, Hawaii, December
[5] Chickering, D. M., “Learning Bayesian networks is               2001.
     NP-Complete,” in D. Fisher and H. Lenz (Eds.),
                                                               [17] E. Osuna, R. Freund, and F. Girosi, “Training support
     Learning from data: Artificial intelligence and
                                                                    vector machines: An application to face detection,” in
     statistics v, pp. 121–130.
                                                                    Proceedings of CVPR’97, pages 130–136, New York,
[6] P. Guidici et al., “Markov Chain Monte Carlo methods            NY, 1997b.
     for probabilistic network model determination,”
                                                               [18] Saul B. Needleman and Christian D. Wunsch, “A
     Journal of the Italian Statistical Society, 7, pp. 171-
                                                                    General Method Applicable to the Search for
     183.
                                                                    Similarities in the amino acid Sequence of Two
[7] X. Ma et al., “Discovering Possible Context                     Sequences,” Journal of Molecular Biology, 48:443–
    Dependencies around SNP Sites in Human Genes                    453, 1970.
    with Bayesian Network Learning,” Eighth
                                                               [19] Temple F. Smith and Michael S. Waterman,
    International Conference on Control, Automation,
                                                                    “Identification of Common Molecular
    Robotics and Vision (ICARCV), 2004.
                                                                    Subsequences,” Journal of Molecular Biology,
[8] N. Friedman et al., “Using Bayesian Networks to                 147:195–197, 1981.
    Analyze Expression Data,” Journal of Computational
    Biology, 7:601--620, 2000.                                 AUTHORS’ BIOGRAPHIES
[9] Bateman, A. et al., “The Pfam Protein Families             Yurong Chen is a researcher at Microprocessor
     Database,” Nucleic Acids Research Database, Issue         Technology Lab, Beijing. Currently he conducts research
     32:D138-D141. 2004.                                       on emerging computing paradigms, parallel algorithms,
                                                               and scalable workload development and analysis. He
[10] N. Friedman, “A Structural EM algorithm for
                                                               joined Intel in 2004. Before that he spent two years doing
     Phylogenetic Inference,” Journal of Computational
                                                               postdoctoral research work in computer science in the
     Biology, 9:331-353, 2002.
                                                               Institute of Software, Chinese Academy of Sciences. He
[11] N. Friedman, “Learning belief networks in the             received his BS degree in Applied Mathematics in 1998
     presence of missing values and hidden variables,”         and MS and PhD degrees in computational mathematics in
     Fisher, D. ed., Proceedings of the Fourteenth             2002, all from Tsinghua University, China. His e-mail is
     International Conference on Machine Learning, pp.         yurong.chen at intel.com.
     125-133, Morgan Kaufman, San Francisco, (1997).
                                                               Qian Diao is a researcher in the Microprocessor
                                                               Technology Lab, Beijing. Currently she works on various



Performance Scalability of Data-Mining Workloads in Bioinformatics                                                     141
             Case 6:20-cv-00666-ADA Document 1-9 Filed 07/23/20 Page 13 of 13
Intel Technology Journal, Volume 9, Issue 2, 2005


data-mining techniques. In Intel, she has been involved in       techniques. At Intel, he has been involved in several
several projects related to information retrieval, speech        projects related to visual tracking, bioinformatics, and
recognition, visual tracking, bioinformatics, and statistical    content-based image/video retrieval. He received his
computing. She got her PhD. from Shanghai Jiao Tong              Ph.D. degree from Tsinghua University in 2003 and
University in 2000 and joined Intel in 2000. Her e-mail is       joined Intel that same year. His e-mail is tao.wang at
qian.diao at intel.com.                                          intel.com.
Carole Dulong is a senior researcher and Computer                Yimin Zhang is a researcher in the Microprocessor
Architect in the Microprocessor Technology Lab. She              Technology Lab, Beijing. He leads a team of researchers
leads a team of researchers working on various data-             working on various statistical computing techniques and
mining techniques. She joined Intel in 1990. She was a           their scalability analysis. He joined Intel in 2000. At Intel,
member of the IPF architecture definition team and               he has been involved in several projects related to natural
contributed to the IPF compiler design. She graduated            language processing and speech recognition, especially
from Institut Superieur d’Electronique de Paris (France).        focusing on Chinese-named entity extraction and DBN-
Her e-mail is carole.dulong at intel.com.                        based speech recognition. He received his B.A. degree
                                                                 from Fudan University in 1993, his M.S. degree from
Wei Hu is a researcher in the Microprocessor Technology
                                                                 Shanghai Maritime University in 1996, and his Ph.D.
Lab, Beijing. Currently he works on various data-mining
                                                                 degree from Shanghai Jiao Tong University in 1999, all in
techniques. At Intel, he has been involved in several
                                                                 Computer Science. His e-mail is yimin.zhang at intel.com.
projects related to natural language processing and speech
recognition, and statistic computing. He got his Ph.D from
the Institute of Computing Technology, China Academy
of Sciences (CAS/ICT) in 1998, and he joined Intel in            Copyright © Intel Corporation 2005. This publication
2000. His e-mail is wei.hu at intel.com.                         was downloaded from http://developer.intel.com/.

Chunrong Lai is a researcher in the Microprocessor               Legal notices at
Technology Lab, Beijing. He is currently working                 http://www.intel.com/sites/corporate/tradmarx.htm.
on data-mining workload        scalability    and     related
architecture research within the Scalable Statistical
Computing Group. His projects in Intel include various
applications analysis, parallelization and optimization,
performance      simulation,      and      compiler re-target.
He received his M.S. degree from the Chinese Academy
of Sciences in 2000 and joined Intel as his first job. His
e-mail is chunrong.lai at intel.com.
Eric Li is a researcher in the Microprocessor Technology
Lab, Beijing. Currently he is working on algorithmic and
workload analysis on data-mining applications. Prior to
this position, he worked on the workload optimization,
parallelization,   analysis,    and      related algorithm
methodology development. He received his M.S. degree
from Tsinghua University in 2002, and joined Intel that
same year. His e-mail is eric.q.li at intel.com.
Wenlong Li is a researcher in the Microprocessor
Technology Lab, Beijing. Currently he is working on
algorithmic and workload analysis on data-mining
applications. Before this, he did research in loop
compilation techniques for IPF architecture. He received
his Ph.D degree from Tsinghua University in 2005 and
joined Intel that same year. His e-mail is wenlong.li at
intel.com.
Tao Wang is a researcher in the Microprocessor
Technology Lab, Beijing. Currently he conducts research
on data mining, machine learning, and computer vision



Performance Scalability of Data-Mining Workloads in Bioinformatics                                                       142
